Martin, J.,

delivered the opinion of the court.
The plaintiff is appellant from a judgment, which rejects her pretensions to have renunciation of her tacit mort*108gage on the property of her husband (in favor of the association) set aside.
In an action by the wife, to rescind her renunciation of her right or mortgage, on the ground that the debt secured did not accrue to her advantage, the judgment of separation of property fx*om her husband,willonly be received remipsam. She must prove her claim aliunde.
Evidence of the contents of letters, having no relation to the allegations in the pleadings, ■will not be received.
A paper containing an amicable demand in •writing by the plaintiff, is inadmissible in evidence, when it is so manufactured by him, as to corroborate some of the material allegations of the demand.
In relation to matters en pais, a general allegation will entitle the party to introduce his evidence,unless the adverse party calls for particulars ; but when an authentic act is attached, the nullities, infor-malities or fraud must be specially alleged.
*108She contended, that the renunciation was void by the sole effect of law, as she derived no benefit from the debt of her husband to the association ; that there was error in the motive, and nature, and object of the renunciation, and error of fact, and that the defendants have purposely'kept her in error ; that her renunciation was not accompanied with the requisite formalities of law; that her husband at the time was insolvent, to the knowledge of defendants.
The facts were found against the plaintiff, by the jury. Her counsel has contended, the District Court erred in rejecting witnesses offered by her to prove instances of maladministration, and ill management of the affairs of the association ; in rejecting the record of the suit in which she obtained a separation of goods from her husband, offered to establish the amount of her claim against him ; in rejecting a witness offered by her, to prove that he had tendered to plaintiff copies of two letters, the originals of which were in the hand writing of an officer of the corporation ; in rejecting a copy of her amicable demand ; in rejecting witnesses, by whom the plaintiff meant to prove that'the act of renunciation had not been read to her, as stated therein.
We are unable to discover in what manner she expected to avail herself of the proof of mal-administration.
The judgment of separation was admitted, to establish rein ipsarn; id est, that the separation was decreed. The plaintiff was bound to prove the extent of her claim aliunde.
The copies of the letters had no relation to any allegation in the petition, and evidence of their contents was properly rejected.
The amicable demand was offered on a suggestion that it might concur in corroborating some of the material allegations of the demand. As this document was manufactured by the plaintiff herself, she could not be permitted to avail herself of it.
The District Court correctly observed, (in refusing to admit witnesses to prove that the act of renunciation had not *109been read to the plaintiff,) in the case of allegations of matters in pais, a general allegation will be sufficient to entitle plaintiff to introduce evidence, unless defendant has excepted and called for particulars; but in the case of an authentic act, judgment, etc., the special informalities or grounds of fraud must be alleged, and cannot be offered under a mere general allegation of fraud, or want of formalities.
So, where the %vife sued to annul an act, in which she renounced her right of mortgage in favor of her husband’s creditor, on general allegations of informalities, deception and error, she was precluded from introducing evidence, to show that the act was not read to her.
Her counsel has complained of the charge of the judge, as unprecedented, an innovation on our rules of practice, misconstructive of the true meaning of the law, and referring to laws not applicable to the case. No bill of exceptions was taken to the charge, but the grounds now taken were unsuccessfully urged in the District Court, on a motion for a new trial. They are endeavored to be supported here, by a recurrence to several facts of the charge. On close attention they have made no greater impression upon us, than on the judge, a quo.
On the merits, we are satisfied of the correctness of the verdict.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.